   8:20-cr-00301-BCB-SMB Doc # 15 Filed: 10/30/20 Page 1 of 1 - Page ID # 21




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:20CR301

       vs.
                                                                  ORDER
TRAYNELL D. TONEY,

                     Defendant.



       At the initial appearance of the defendant on the charges contained in the
indictment on file, the United States moved to detain the defendant without bail pending
trial on the basis that he was a flight risk and a danger to the community. At the time of
his initial appearance before the court, the defendant was in the custody of Bureau of
Prisons serving another federal sentence. Accordingly,
       IT IS ORDERED:
       The government's motion for detention of Traynell D. Toney pursuant to the Bail
Reform Act is held in abeyance pending the defendant's coming into federal custody on
the charge in this case.
       IT IS FURTHER ORDERED:
       The U.S. Marshal for the District of Nebraska is directed to place a detainer with
the correctional officer having custody of the defendant.



       DATED this 29th day of October, 2020.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
